Citation Nr: 0501194	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post 
decompressive lumbar laminectomy and lumbar spinal stenosis, 
claimed as a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from February 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing is 
associated with the claims folder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal in November 2000.  Among other things, 
it enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim and expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

In a disability compensation claim, VA is required to obtain 
the veteran's service medical records or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c)(1).  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records must continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  

During the June 2004 Travel Board hearing, as well as in 
prior written statements, the veteran indicated that he 
suffered a back injury while playing football in service.  He 
had been stationed at the Kokura General Depot, Kokura, 
Japan.  He was initially treated at the base dispensary and 
was later hospitalized.  The veteran believed he had been 
treated at an Army hospital, which he identified as the U.S. 
Army Hospital at Kokura or as the Kyushu General Hospital.  
The Board notes that the RO has previously sought to obtain 
the veteran's service medical records, but that responses 
from the National Personnel Records Center indicate that the 
records were destroyed in the 1973 fire at that facility.  
However, records of in-service hospitalizations may not have 
been associated with a veteran's regular service medical 
record file and may possibly be obtained by query according 
to the facility where the hospitalization took place.  There 
is no indication that the RO ever attempted this avenue for 
seeking records of the veteran's inpatient treatment in 
service.  A remand is required in order to attempt to obtain 
these records.

The Board observes that the veteran submitted a request for 
information to the U.S. Armed Services Center for Unit 
Records Research (CURR) seeking unit records in 1952 or 1953 
that might have included reference to his back injury and 
subsequent treatment.  The February 2000 response from CURR 
indicated that he could request the records in question from 
the National Archives and Records Administration (NARA).  The 
veteran forwarded this correspondence to the RO, which 
associated it with the claims folder.  During the June 2004 
Travel Board hearing, the veteran's representative noted that 
the RO had not made any inquiry to NARA seeking confirmation 
of the veteran's in-service injury.  During this hearing, the 
veteran clarified that the injury occurred in or about 
October 1953.  On remand, the RO should pursue this matter as 
required by law.          

In addition, VA is required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).

The RO issued requests for records to several providers in 
March 2003.  The request sent to a Dr. Sweeney was returned 
as undeliverable with the notation that the forwarding order 
had expired.  In a May 2003 letter to the veteran, the RO 
noted that the request had been returned as undeliverable.  
However, it did not ask the veteran to provide more current 
address information for Dr. Sweeney or initiate any follow-up 
request for the records.  The RO must address this matter on 
remand.  

Finally, the Board observes that VA's duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  After completing the 
development discussed above, the RO should assess whether a 
medical examination or opinion is required under the VCAA and 
proceed accordingly.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran that 
its March 2003 request for records to Dr. 
Sweeney was returned as undeliverable 
with the notation that the forwarding 
order had expired.  It should ask the 
veteran to provide any current address he 
may have for Dr. Sweeney and to again 
authorize VA to attempt to obtain his 
records, or to submit the records to the 
RO.  The RO should allow the appropriate 
period of time for response.  

2.  The RO should contact the National 
Archives and Records Administration and 
relate that the U.S. Armed Services 
Center for Unit Records Research referred 
it to that office for a search of unit 
records in order to attempt to verify 
whether the veteran suffered an injury 
requiring medical treatment in or about 
October 1953.  The RO should provide all 
necessary identifying information for the 
veteran and request any evidence that 
would verify the alleged injury.  If no 
records are available, a statement to 
that effect is required and should be 
associated with the claims folder.

3.  The RO should attempt to obtain 
records of the veteran's in-service 
hospitalization in or about October 1953 
while stationed in Japan.  The veteran 
has identified the hospital as the U.S. 
Army Hospital at Kokura or as the Kyushu 
General Hospital.  If no records are 
available, a statement to that effect is 
required and should be associated with 
the claims folder.   

4.  After completing any additional 
development, to include a medical 
examination or opinion if necessitated by 
the evidence, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


